Citation Nr: 0628260	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-12 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for bilateral 
hearing loss.  

3.  Entitlement to service connection for an eye disorder 
manifested by blurred vision.

4.  Entitlement to an increased rating for polymyalgia 
with a myofascial pain syndrome of the neck and shoulders, 
currently evaluated as 40 percent disabling.  

5.  Entitlement to an increased rating for a low back 
disorder with narrowing at the L3-4 disc space, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to June 
1986 and from May 1989 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas, denying the 
veteran's claims for service connection for blurred 
vision, bilateral hearing loss, a bilateral knee disorder, 
and headaches.  In addition, the rating assigned for the 
veteran's polymyalgia with a myofascial pain syndrome of 
the neck and left shoulder was increased from 0 to 10 
percent, effective from November 9, 1998, and the rating 
assigned for the veteran's low back disorder was increased 
from 0 to 20 percent, as of November 9, 1998.  By rating 
action in July 2000, service connection for headaches was 
established, thereby removing the issue from the Board's 
jurisdiction, and the rating assigned for polymyalgia with 
a myofascial pain syndrome of the neck and both shoulders 
was increased from 10 to 40 percent, effective from 
November 9, 1998.  

In September 2000, the veteran's claims folder was 
transferred permanently from the Little Rock RO to the RO 
in Waco, Texas.  Such transfer was prompted by the 
veteran's change in residence.

During the pendency of this appeal, the veteran has 
submitted multiple claims for VA compensation, many of 
which have been allowed, including his claim for service 
connection for a heart disorder and claims for increases 
for headaches and for a total disability evaluation for 
compensation based on individual unemployability.  By 
rating decision in July 2000, service connection for 
eating and sleeping disorders, constipation, loss of 
sexual desire, fungus infection of the feet, sickle cell 
anemia, and arthritis of major joints was denied and no 
timely appeal was thereafter initiated.  In other action 
in December 2001, the RO denied claims for service 
connection for a psychiatric disorder and hypertension, 
and while the veteran did initiate an appeal of those 
denials, he failed to perfect an appeal as to either 
matter within the time limits prescribed by law.  Thus, 
these latter claims are no longer in appellate status.  
See 38 C.F.R. §§ 20.200; 20.302(b) (2005); Roy v. Brown, 5 
Vet. App. 554 (1993).

The issue of the veteran's entitlement to a rating in 
excess of 20 percent for lumbosacral strain is addressed 
in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA's Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
veteran in the development of the claims addressed in this 
decision and has notified him of the information and 
evidence necessary to substantiate the claims.

2.  The medical evidence does not show a current diagnosis 
of a chronic disability of either knee; a disorder 
manifested by blurred vision other than what is associated 
with the veteran's service-connected headaches; or a 
hearing loss disability of either ear as defined by the 
applicable VA regulation.  

3.  The veteran's service-connected polymyalgia and 
myofascial pain syndrome of the neck and shoulders are 
currently manifested by a diminution in range of motion in 
the affected areas, with pain and functional loss, for 
which the maximum schedular evaluation under DC 5025 for 
fibromyalgia has already been assigned.  

4.  There is no showing that the veteran's polymyalgia and 
myofascial pain syndrome of the neck and shoulders are 
productive of a marked interference with employment or 
necessitate frequents periods of hospital care.


CONCLUSIONS OF LAW

1.  Service connection for claimed bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2005).

2.  Service connection for a claimed bilateral knee 
disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

3.  Service connection for a claimed disorder manifested 
by blurred vision is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

4.  The criteria for the assignment of a rating in excess 
of 40 percent for polymyalgia with a myofascial pain 
syndrome of the neck and shoulders have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5099-5025 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA 
first has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the appellant of the information and 
evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by 
the claimant, and notice of what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has 
a duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This assistance includes obtaining 
all relevant evidence adequately identified in the record, 
and in some cases, affording VA examinations.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty to 
notify the appellant that he should submit all pertinent 
evidence in his possession.

During the pendency of this appeal, a decision was entered 
by the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) 
Veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that the VCAA notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness 
of the application.  Written notice of the information and 
evidence needed to substantiate and complete the claims at 
issue, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the veteran was provided in several 
letters mailed to the veteran, to include the VCAA notice 
letter issued in February 2005.  The veteran was notified 
that he should submit all pertinent evidence in his 
possession.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  While the February 2005 letter was after the 
RO decisions that are the subject of this appeal, the 
issues were readjudicated by the RO after VCAA notice was 
furnished.  See Supplemental Statement of the Case issued 
in April 2005.  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing 
of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
128, 129 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (due process concerns with respect to 
VCAA notice must be pled with specificity).

Although notice as to disability ratings or effective 
dates were service connection to be awarded, pursuant to 
Dingess/Hartman, is lacking, given that the veteran has 
failed to meet the threshold criterion of a showing of 
current disability as to any of the disorders for which 
service connection is claimed, there is no possibility 
that a disability rating or effective date of any rating 
remains in dispute as to any of the claims for service 
connection presented.  In view of the foregoing, any error 
as to notice under Dingess/Hartman is found to be 
harmless, and it is determined that prejudice would not 
result to the veteran were the Board to enter a final 
decision as to the matters herein addressed on their 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, all pertinent examination and treatment records 
have been obtained and made a part of the veteran's claims 
folder to the extent that such records have been 
adequately identified or are otherwise available.  Notice 
is taken that the RO, despite its good-faith efforts, was 
unable to obtain service medical records pertaining to the 
veteran's initial period of service and certain VA 
treatment records compiled postservice.  Included in the 
record is documentation of the RO's many efforts to obtain 
the records in question, as well as its formal 
determination in September 2005 as to their unavailability 
and the futility of further attempts to obtain same.  
Notice of the foregoing is likewise shown.  Multiple VA 
medical examinations have been afforded the veteran with 
respect to his service-connected polymyalgia and 
myofascial pain syndrome, with such examinations having 
been comprehensive in scope and productive of detailed 
clinical and diagnostic findings.  No VA medical 
examination is in order, pursuant to 38 C.F.R. 
§ 3.159(c)(4), as to the veteran's claims for service 
connection, as there is no showing by competent evidence 
of the existence of current disability as to any of the 
claimed disorders.  As such, it is found VA has satisfied 
its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that 
error to be harmless. Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA 
to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, 
as elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 
F.2d 1349, 1352 (5th Cir. 1985).

Claims for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Impaired hearing shall be considered a disability when the 
auditory thresholds in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz are 40 decibels or 
greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385.

In written testimony offered by the veteran, he alleges 
that his bilateral hearing loss is the result of in-
service acoustic trauma, based on his exposure to 
artillery and heavy engine noise.  He also describes a 
problem with his eyesight involving blurred vision, which 
he attributes to multiple head injuries and associated 
headaches.  No specific contention with respect to the 
knees is advanced by the veteran, other than that a 
bilateral knee disorder is identified in service medical 
records.  

Contrary to the veteran's assertions, there is no showing 
in service of a disorder of either knee, a disorder 
manifested by blurred vision (other than headaches and 
polymyalgia/myofascial pain syndrome, for which service 
connection has already been established), or bilateral 
hearing loss for VA purposes.  An enlistment medical 
examination in May 1989, including an audiogram, or any 
other service medical records, do not identify hearing 
loss of either ear for VA purposes, notwithstanding the 
veteran's in-service duty as a field artillery turret 
mechanic.  Service medical records indicate that, when 
describing his headaches in October 1989, the veteran 
noted that exposure to light was painful; the assessment 
was of a possible migraine headache.  When further 
evaluated later in October 1989, complaints of a visual 
disturbance were denied.  A complaint of blurred vision 
was set forth by the veteran in January 1991 in 
conjunction with low back pain and an injury to his neck; 
the assessment was of chronic pain in the neck, arm, and 
low back; normal neurological examination; suspect a soft 
tissue injury with chronic pain.  On another occasion in 
January 1991, assessments of multiple musculoskeletal 
complaints and blurred vision were recorded.  Complaints 
or findings pertaining to either knee were not then 
indicated.  

Following the veteran's discharge from service, there is 
no showing of hearing loss meeting the requirements of 
38 C.F.R. § 3.385 or of disability involving either knee.  
Records of VA medical treatment compiled during 1999 
disclose the veteran's complaints of blurred vision; the 
July 1999 impressions were of cervical radiculopathy and 
chronic low back pain with lower extremity radiculopathy, 
and the November 1999 diagnostic impression was of 
migraine headaches.  

In sum, the record does not identify current disablement 
involving claimed hearing loss of either ear, a right or 
left knee disability, or a disorder manifested by blurred 
vision (other than what is associated with the veteran's 
already service-connected headaches).  It is now well-
settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  As indicated above, service connection is 
granted for disability due to disease or injury, but not 
for complaints or symptoms.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Symptoms alone, to include pain, 
without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  The veteran offers testimony 
that he has the disorders in question and it is noted that 
he is competent of offer an account of the occurrence of 
certain symptoms, such as knee pain, blurred vision, and 
difficulty in hearing others.  His opinions as to medical 
diagnosis pertaining to such symptoms or the 
quantification of the degree to which he suffers from 
hearing loss, are, however not competent evidence since 
the veteran, as a lay person untrained in the field of 
medical diagnostics and etiologies, is incompetent to 
offer an opinion that requires specialized medical 
knowledge.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent, 
too, is competent evidence of a nexus between any claimed 
disability and the veteran's period of military service or 
any event thereof.  

As the preponderance of the evidence is against each of 
these claims, the benefit-of-the-doubt doctrine does not 
apply, and the claims for service connection for a 
bilateral knee disability, bilateral hearing loss and a 
disorder manifested by blurry vision must be denied. 38 
U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Claim for Increase:  Polymyalgia and a Myofascial Pain 
Syndrome of the Neck and Shoulders

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
(DCs) identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Each disability must be viewed 
in relation to its history and there must be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1.  Examination reports are to 
be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

By rating action in January 1992, service connection for 
polymyalgia with a myofascial pain syndrome of the neck 
and left shoulder was established.  At that time, a 0 
percent evaluation was assigned from June 15, 1991, under 
DC 5099-5021.  A claim for increase was submitted in 
November 1998, action on which forms the basis of the 
instant appeal, and by its rating decision, dated in May 
1999, the RO increased the rating assigned from 0 to 10 
percent under DC 5099-5021, effective from November 1998.  
A further increase to 40 percent under DC 5099-5025, 
effective from November 1998, was effectuated by the RO 
through its rating decision of July 2000.  The RO at that 
time expanded the grant of service connection to include 
the veteran's right shoulder and noted that the change in 
the diagnostic code utilized for the rating of the overall 
disability was warranted on the basis that a myofascial 
syndrome was a part of the group of nonarticular disorders 
characterized by achy pain, tenderness, and muscle 
stiffness.  

Fibromyalgia with widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that requires continuous medication for control, 
warrants a 10 percent rating.  38 C.F.R. § 38 C.F.R. 
§ 4.71a, DC 5025, as in effect since May 7, 1996; 61 Fed. 
Reg. 20438 (1996); 64 Fed. Reg. 32410 (1999).  When the 
symptoms of fibromyalgia are episodic, with the 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but are present more 
than one-third of the time, a 20 percent rating is 
assigned.  Id.  A 40 percent rating, the highest available 
under this DC, requires evidence that the fibromyalgia is 
constant, or nearly so, and refractory to therapy.  Id.  
Widespread pain means pain in both the left and right 
sides of the body that is both above and below the waist, 
and that affects both axial skeleton (i.e. cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities.  Id.  

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for 
an orthopedic disorder must reflect functional limitation 
which is due to pain, as supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition 
of the skin, absence of normal callosity, or the like.  

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set 
of rating criteria applies.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), that the version most 
favorable to the claimant be applied when there has been a 
change in rating criteria has been overruled to the extent 
that it conflicts with authority established by the 
Supreme Court and United States Court of Appeals for the 
Federal Circuit); see also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  
Karnas has been overruled to the extent it is inconsistent 
with the Supreme Court's holdings.  Kuzma, supra.

VA's General Counsel has held that a liberalizing law 
would generally not have prohibited retroactive effects. 
If the veteran could receive a higher evaluation under the 
new criteria, the effect of the change would be 
liberalizing.  Therefore, the Board will consider the 
claim under the old rating criteria for the entire period 
of the appeal, and the new criteria from the effective 
date of the revisions.

The record reflects that the maximum schedular evaluation 
under DC 5025 has been assigned throughout the relevant 
time frame, beginning with the date of VA's receipt of the 
veteran's claim for increase.  The Board has considered 
alternate rating criteria based on limitation of motion 
under DC 5003 and the corresponding range of motion code, 
as directed by DC 5021 for myositis.  However, VA 
examinations in December 1998, September 1999, and 
November 1999 showed normal range of motion of the 
shoulders, and a VA medical evaluation in January 2005 
failed to identify a compensable loss of range of motion 
of either shoulder under DC 5201.  The Board has 
considered 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the preponderance of the 
evidence is against a finding that the veteran has any 
additional limitation of motion of either arm due to pain 
or flare-ups of pain, supported by objective findings 
attributable to the service-connected polymyalgia with a 
myofacial pain syndrome of the neck and shoulders, to a 
degree that would support a compensable rating for either 
arm, nor is there medical evidence of such secondary 
symptoms as fatigability, weakness, or incoordination that 
results in such additional limitation of motion of the 
right or left arm.

Cervical spine motion as measured on a VA medical 
examination in December 1998 showed normal range of motion 
except for a five degree loss of lateral flexion in both 
directions.  The only abnormality on range of motion 
testing by VA in September and November 1999 was a 15 
degree loss of lateral flexion to the left.  On a VA 
medical examination in October 2002, flexion was to 35 
degrees and extension was to 38 degrees; right and left 
lateral flexion were to 30 and 22 degrees, respectively, 
and right and left rotation were to 42 and 35 degrees, 
respectively.  Flexion and extension were to 18 degrees, 
respectively, in February 2003, and lateral flexion was to 
14 degrees to the right and 4 degrees to the left.  
Rotation was to 16 degrees to the right and to 20 degrees 
on the left.  The most recent VA medical evaluation was 
undertaken in January 2005, with flexion of the cervical 
spine to 30 degrees, extension to 44 degrees, lateral 
flexion in each direction to 15 degrees, and left and 
right lateral rotation to 40 and 50 degrees, respectively.  
There is no medical evidence of ankylosis of the cervical 
spine.  That being the case, not more than a 30 percent 
schedular evaluation, the maximum rating available under 
DC 5290, is for assignment for limitation of motion of the 
cervical spine, to be combined with the 0 percent 
assignable for diminution in range of motion of the 
shoulders.  

As to the veteran's limitation of motion of the cervical 
spine, the Court has held that there is no basis for a 
rating higher than the maximum schedular rating for 
additional limitation of motion due to pain or functional 
loss under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 
4.59.  See VAOPGCPREC 36-97; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In the absence of a showing of ankylosis of the cervical 
spine or additional disability such as intervertebral disc 
syndrome secondary to the veteran's polymyalgia with a 
myofacial pain syndrome of the neck and shoulders, there 
is no basis for the assignment of a rating in excess of 40 
percent for cervical spine disablement under the general 
rating formula for diseases and injuries of the spine, as 
effective on and after September 26, 2003.  

Regarding extraschedular entitlement under 38 C.F.R. 
§ 3.321(b), it is noted that the veteran has repeatedly 
indicated that he is unable to work because of constant, 
intense pain of his cervical spine and shoulders.  While 
the record reflects that a TDIU has been granted in this 
instance on the basis of all service-connected 
disabilities, there is no showing by competent evidence 
that the disorder in question, alone, has markedly 
interfered with his employment or necessitated frequent 
periods of hospitalization.  No medical professional has 
offered findings or opinions to that effect and no former 
employer has reported that the veteran was markedly 
impaired or unable to continue working solely as a result 
of his polymyalgia and myofascial pain syndrome.  The 
current rating assigned for the veteran's myofascial pain 
syndrome of the neck and shoulders takes into account 
significant functional impairment.  That is, the rating 
criteria adequately compensate the degree of disability 
shown.  Accordingly, a referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 377 (1996).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 40 percent for the veteran's service-
connected polymyalgia and a myofascial pain syndrome of 
the neck and shoulders.  Under the circumstances, the 
benefit of the doubt doctrine does not apply, and the 
increased rating claim must be denied.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102 (2005); Gilbert, supra; Ortiz, 
supra.


ORDER

Entitlement to service connection for a bilateral knee 
disorder, bilateral hearing loss, and a disorder 
manifested by blurred vision is denied.  

A rating in excess of 40 percent for polymyalgia and a 
myofascial pain syndrome of the neck and shoulders is 
denied.  


REMAND

Review of the record indicates that range of motion 
testing of the veteran's lumbar spine on various VA 
medical examinations conducted since December 1998 
discloses a wide variation in the values reported, thereby 
rendering it difficult to assess the degree of resulting 
disablement.  In addition, while pain and functional 
limitations are indicated on several VA evaluations, no 
attempt is shown to quantify the degree to which range of 
motion is additionally restricted by pain or flare-ups of 
symptoms, or as a result of reported fatigability, 
weakness, and lack of endurance.  Further medical input is 
likewise found to be in order as to whether the criteria 
for the assignment of a 40 percent schedular evaluation is 
warranted under the applicable rating criteria, to include 
DC 5292, 5293, or 5295, as in effect prior to September 
26, 2003.  

Accordingly, this portion of the appeal is REMANDED for 
the following actions:

1.  Consistent with the provisions of 
38 U.S.C.A. §§ 5100, 5103 and 38 C.F.R. 
§ 3.159, the veteran must be notified 
of what information and evidence are 
still needed to substantiate his claim 
for a schedular or extraschedular 
rating in excess of 20 percent for a 
low back disorder with narrowing at the 
L3-4 disc space, as well as notice of 
the holding in Dingess/Hartman, as 
applicable to such matter.  The veteran 
must also be notified of what portion 
of that evidence VA will secure, and 
what portion he himself must submit.  
He must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he 
supplies sufficient, identifying 
information and written authorization.

Depending on the response received from 
the veteran, any assistance requested 
in obtaining pertinent evidence or 
otherwise due must then be undertaken 
by the RO/AMC.  

2.  Any and all available records of VA 
medical treatment for the veteran's 
service-connected low back disability, 
which are not already of record, must 
be obtained for inclusion in his claims 
folder.  

3.  Thereafter, the veteran must be 
afforded VA orthopedic and neurological 
examinations for the purpose of 
evaluating the current severity of his 
service-connected low back disorder 
with narrowing at the L3-4 disc space.  
The claims folder should be made 
available to and reviewed by the 
examiner(s) for use in the study of 
this case.  The orthopedic examination 
must include a range of motion study of 
the lumbar spine, as well as any other 
tests that are deemed necessary.  

The orthopedic examiner is also 
requested to report whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran 
has any additional limitation of motion 
of the lumbar spine due to pain or 
flare-ups of pain supported by 
objective findings, and whether there 
is any such additional limitation of 
motion due to excess weakness, 
fatigability, incoordination, or any 
other relevant symptoms or signs 
attributable to the veteran's service-
connected low back disorder with 
narrowing at the L3-4 disc space.  The 
examiner should report such findings in 
degrees of motion (i.e., additional 
loss of lumbar spine motion in 
degrees). 

The neurological examination must 
identify all symptoms and abnormal 
clinical findings associated with the 
veteran's disc space narrowing at L3-4.  

4.  Thereafter, the veteran's claim of 
entitlement to a rating in excess of 20 
percent for a low back disorder with 
narrowing at the L3-4 disc space must 
be readjudicated on the basis of all of 
the evidence of record and all 
governing legal authority.  If this 
benefit is not granted to the veteran's 
satisfaction, the veteran and his 
representative must be provided with a 
supplemental statement of the case, 
which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time must then be 
allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the AMC/RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to obtain 
additional evidentiary development and to preserve the 
veteran's due process rights.  No inference should be 
drawn as to the outcome of this matter by the actions 
herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


